Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This communication is in response to the amendment filed 09/10/2021.
Claims 1, 11 and 16-17 have been amended.
Claim 14 has been cancelled.
Claim 21 has been newly added.
Claims 1-13 and 15-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101 – Non-Statutory
Regarding the language of claims 11-13 and 15, the present claims recite "One or more computer storage media having computer-usable instructions..." The Applicant's specification does not specifically describe the types of media encompassed by the phrase "computer storage media." Therefore, given the broadest reasonable interpretation, the computer- readable medium may include transitory media (i.e. carrier waves, signal) as well as non-transitory storage devices. Transitory media, including carrier waves and signals, are non-statutory. Preferred language would recite "non-transitory computer storage media.”  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  The Office recommends amending the specification so that no doubt can be given to the broadest reasonable interpretation that the signal may include any information delivery media.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are directed to a statutory system (i.e., a machine), claims 11-13 and 15 are directed to a computer readable medium however these claims and the specification do not limit this medium to be non-transitory, thus they could read on a transitory signal which have been held by the court to be non-statutory, and claims 16-21 are directed to a statutory method (i.e., a process). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 11 includes limitations that recite an abstract idea.  Note that independent claim 1 is the system claim, while claim 11 covers the matching computer readable medium and claim 16 covers a method claim.
Specifically, independent claim 11 recites:
preventing the unnecessary issuance of system errors when non-identical forms of a therapeutic agent occur in an electronic workflow, the method comprising:
receiving, via a remote scanning device, an indication of a task in an electronic workflow, wherein the indication of the task specifies that a first medical agent is to be administered to a patient, wherein the task is responsive to a medical order requesting the first medical agent that was previously entered into the electronic workflow for the patient, and where the indication of the task specifies a current physical form of the first medical agent to be administered to the patient in accordance with the electronic workflow;
in response to receiving the indication of the task, identifying, by a processor an initial physical form of the first medical agent that was specified when the medical order was previously entered via a remote computing device into the electronic workflow for the patient;
subsequent to identifying the initial physical form, determining, by the processor, whether the current physical form of the first medical agent is a true match to the initial physical form of the first medical agent;
when the current physical form and the initial physical form are not a true match, determining, by the processor, whether to issue an error by:
parsing the current physical form of the first medical agent specified in the task;
querying a compatibility index at a database to locate the first medical agent, wherein the compatibility index stores a plurality of different physical forms for a plurality of different medical agents that includes the first medical agent; 
determining that at least the portion of the current physical form, as parsed, is in the compatibility index for the first medical agent; and
identifying, when the first medical agent is located in the compatibility index, that the current physical form, as parsed, and the initial physical form of the first medical agent are specified as being clinically compatible, wherein the current physical form and the initial physical form are specified in the compatibility index as being clinically compatible when the current physical form and the initial physical form can be safely substituted for one another for administration of the first medical agent; 
when the current physical form of the first medical agent that is not a true match is determined by the processor to be clinically compatible with the initial physical form of the same first medical agent based on the compatibility index at the database, permitting completion of the task using the current physical form of the first medical agent in the electronic workflow based on the compatibility index and updating the electronic workflow to include the completion of the task using the current physical form; and
when the current physical form of the first medical agent that is not a true match is determined by the processor to not be clinically compatible with the initial physical form of the same first medical agent based on the compatibility index, issuing, by the processor, an error for the task in the electronic workflow and stopping the electronic workflow.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because carrying out administrative tasks comparing a current medication with its’ already administered medication to a patient to determine if an error occurred and make other individuals aware of the error so that the error is prevented, which is a fundamental medical rule to avoid malpractice and guarantee that the patient is not being administered harmful medications all relate to managing human behavior/interactions/following rules between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because using decision-making skills, comparing a current medications and determining if an error occurred are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil. 

Furthermore, dependent claims 2, 4-5, 9-10, 12-15 and 17-21 (similarly for dependent claims 6-8 and 20) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 11 (similarly to claims 1 and 16), these claims constitute: (a) “certain methods of organizing human activity” because carrying out administrative tasks comparing a current medication with its’ already administered medication to a patient to determine if an error occurred and make other individuals aware of the error so that the error is prevented, which is a fundamental medical rule to avoid malpractice and guarantee that the patient is not being administered harmful medications all relate to managing human behavior/interactions/following rules between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because using decision-making skills, comparing a current medications and determining if an error occurred are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
In relation to claims 5 (similarly to claims 6 and 8) these claims merely recite medical order for the patient, error issued and indication of the error obtained via a remote computing device coupled to the computer server. Claim 11 recites receiving the medical order prior to receipt via one or more computer storage media. Claims 17 and 19 recite receiving the medical order, indication of the task and another indication via the remote computing device.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an 
In the present case, for representative independent claim 11 (similar to claims 1 and 16), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
One or more computer storage media having computer-usable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform a method for (conventional computer implementation as noted below, see MPEP § 2106.05(f)) preventing the unnecessary issuance of system errors when non-identical forms of a therapeutic agent occur in an electronic workflow, the method comprising:
receiving, via a remote scanning device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), an indication of a task in an electronic workflow (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec), wherein the indication of the task specifies that a first medical agent is to be administered to a patient, wherein the task is responsive to a medical order requesting the first medical agent that was previously entered into the electronic workflow for the patient, and where the indication of the task specifies a current physical form of the first medical agent to be administered to the patient in accordance with the electronic workflow;
in response to receiving the indication of the task, identifying, by a processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)) an initial physical form of the first medical agent that was specified when the medical order was previously entered via a remote computing device into the electronic workflow for the patient;
subsequent to identifying the initial physical form, determining, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), whether the current physical form of the first medical agent is a true match to the initial physical form of the first medical agent;
when the current physical form and the initial physical form are not a true match, determining, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), whether to issue an error by:
parsing the current physical form of the first medical agent specified in the task;
querying a compatibility index at a database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to locate the first medical agent, wherein the compatibility index stores a plurality of different physical forms for a plurality of different medical agents that includes the first medical agent; 
determining that at least the portion of the current physical form, as parsed, is in the compatibility index for the first medical agent; and
identifying, when the first medical agent is located in the compatibility index, that the current physical form, as parsed, and the initial physical form of the first medical agent are specified as being clinically compatible, wherein the current physical form and the initial physical form are specified in the compatibility index as being clinically compatible when the current physical form and the initial physical form can be safely substituted for one another for administration of the first medical agent; 
when the current physical form of the first medical agent that is not a true match is determined by the processor to be clinically compatible with the initial physical form of the same first medical agent based on the compatibility index at the database (conventional computer implementation as noted below, see MPEP § 2106.05(f)), permitting completion of the task using the current physical form of the first medical agent in the electronic workflow based on the compatibility index and updating the electronic workflow to include the completion of the task using the current physical form; and
when the current physical form of the first medical agent that is not a true match is determined by the processor to not be clinically compatible with the initial physical form of the same first medical agent based on the compatibility index, issuing, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), an error for the task in the electronic workflow and stopping the electronic workflow.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of a system with a computer store, a computer server, another server, one or more processors, the computer storage media having computer-usable instructions, a database, computing devices, a remote computing device, a handheld device and a computer server in a healthcare information system, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “an electronic workflow” and “the computer server further comprises a backend logic programmed”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “in response to receiving the indication of the task, identifying…., an initial physical form of the first medical agent that was specified when the medical order was previously entered into the electronic workflow for the patient,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).

For claim 18 (similar to claims 4 and 11), regarding the additional limitation “an electronic workflow” the Examiner submits that this additional limitation amounts to merely using a computer interface, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
For claim 9 (similar to claim 8), regarding the additional limitation “when the error is issued, automatically log the error and information corresponding to the current physical form as clinically incompatible with the initial physical form” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 12, regarding the additional limitation “in response to initially receiving the medical order prior to receipt of the indication of the task, assigning the initial physical form of the first medical agent to the medical order” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 13, regarding the additional limitation “receiving,….the initial physical form as assigned by a user-clinician” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted 
Claims 4, 6, 8, 9, 13, 15, 19 and 20 describe data gathering such as storing the complexity index, receiving the initial form in medical order by a clinician, receiving the error, log the error as clinically incompatible, querying the incompatibility index, claim 19 describes comparing data such as receiving another indication that the initial form is clinically compatible with the current form, claims 2, 3, 12, 17 and 18 describe determining data such as parsing the therapeutic agent data, assigning the initial form in additional medical order received and determining clinically compatibility index, and determining to be clinically compatible with the current form based on the compatibility index, using the first medical agent to identify one or more potential adverse interactions with another medical agent associated with the patient, claims 7 and 10 describe sending data such as communicating the medical order and claim 21 describe what the forms are such as a tablet, a caplet, a capsule, an orally disintegrating tablet, a lozenge, a gel tablet, a sustained release pill, an extended release pill, an osmotic controlled release tablet, a solution, a liquid, a syrup, an intravenous injection, an intramuscular injection, a subcutaneous injection, an inhalant, an aerosol, a vaporizer, a nebulizer, a nasal spray, a cream, an ointment, a topical gel, a dermal patch, a transdermal patch, a transdermal spray, ear drops, eye drops, an epidural injection, an intrathecal injection, a suppository, and a pessary. As such, these are all similar to features 
For these reasons, representative independent claim 11 with its dependent claims 12-13, 15 and analogous independent claim 1 with its dependent claims 2-10, analogous independent claim 16 with its dependent claims 17-21 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 15, regarding the additional limitations of the system with a computer store, a computer server, another server, one or more processors, the computer storage media having computer-usable instructions, the database, computing devices, a remote computing device, a handheld device and a computer server in a healthcare information system, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “receiving an indication of a task in an electronic workflow”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Thus, representative independent claim 11 and analogous independent claims 1 and 16 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 3-4, 7-10, 12-13, 15, and 17-21, there is no additional elements.

Therefore, claims 1-13 and 15-21 are ineligible under 35 USC §101.

Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant's arguments filed 09/10/2021, regarding interpretation that includes a signal per se, have been fully considered but they are not persuasive. In paragraph 22 of Applicant’s specification, “communication media typically embodies computer-readable instructions, data structures, program modules, or other data in a modulated data signal, such as a carrier wave or other transport mechanism, and may include any information delivery media”, poses a contradiction to what the courts deemed as types of media permissible.  
Applicant alleges that the claims invention here integrates the judicial exception into a practical application and the claims are believed to be subject matter eligible because it improves the relevant existing technology (e.g.., fixes or prevents the unnecessary errors that issued in other existing systems. See pgs. 18- 22 of Remarks – Examiner disagrees. 
In the instant case, not only is a human clinician using a scanning device to scan barcodes and identifiers (See nurse in P0031 of Specification) in making the distinction between exemplary Tylenol caplet (“CAP”) form and Tylenol tablet (“TAB”) form, but the human clinician using the scanning device to confirm a compatibility index to reflect a new form compared to a previous 

Conclusion
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
Elaine Gort can be reached at 571.272.6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
09/14/2021

/Elaine Gort/              Supervisory Patent Examiner, Art Unit 3686